DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 05/31/2022, filed, with respect to 35 USC 103 have been fully considered and are persuasive.  
Beginning on page 8, the applicant argues that:
Kassem, Malkki, and Strachan each fail to disclose or suggest a controller configured to "periodically determine whether there is an alarm state in connection with the received biological data...update the value of the historical patient status to a more critical level when the indicated level of the current patient status exceeds the indicated level of the historical patient status otherwise maintain the value of the historical patient status...periodically display on the destination display a first patient status monitoring screen including both the updated historical patient status and the current patient status, where the first patient status monitoring screen does not display the received biological; and perform, upon determination of an alarm state, a notification process that includes displaying an alarm screen on the destination display, where the alarm screen is different from the first patient status monitoring screen data" as claimed. 

This argument is fully considered and is persuasive. The 103 rejection of claims 9-28 has been withdrawn. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 12 of U.S. Patent No. 11006904 Although the claims at issue are not identical, they are not patentably distinct from each other.

With regards to claims 9 and 19 of the instant application, claims 1, 4 and 6 of US Pat No. 11006904.
A system for monitoring patient status, comprising: at least one sensor that continuously acquires biological data from a patient (claim 4); a destination display (claim 1); and a controller (claim 1) configured to set an initial value for a historical patient status (claim 1), where the historical patient status value indicates a normal, caution, or warning level (claim 1, “historical patient status” – indicating “normal”, “caution” or “warning” is considered as part of the patient status); continuously receive biological data from the at least one sensor (claim 4); periodically determine whether there is an alarm state in connection with the received biological data (Claim 1 “a first alarm condition”); determine a current patient status based on a currently received biological data and one or more thresholds (claim 1, “a current status of the user”), where the current patient status indicates a normal, caution, or warning level (claim 1, “historical patient status” – indicating “normal”, “caution” or “warning” is considered as part of the patient status); update the value of the historical patient status to a more critical level when the indicated level of the current patient status exceeds the indicated level of the historical patient status otherwise maintain the value of the historical patient statue (claim 1 “the historical status indicating only a worst status of the user from a first time to a current time in a patient status display screen,”); periodically display on the destination display a first patient status monitoring screen including both the updated historical patient status and the current patient status (claim 1 “display both a current status of the user and a historical status of the user”), where the first patient status monitoring screen does not display the received biological data (the patient status monitoring screen is considered to be able to use various information, whereby, the received biological data might not be displayed while displaying various other information); and perform, upon determination of an alarm state, a notification process that includes displaying an alarm screen on the destination display, where the alarm screen is different from the first patient status monitoring screen (claim 1, “activate a first alarm”; claim 6).  

With regards to claims 10 and 20 of the instant application, claims 1-3 and 5 of US Pat No. 11006904.
wherein the controller is further configured to display on the destination display a second patient status monitoring screen including the received biological data along with alarm thresholds set for a plurality of alarm levels (claims 1-3 and 5).


With regards to claims 11 and 21 of the instant application, claim 12 of US Pat No. 11006904.
wherein the at least one sensor is provided in a patient bed (claim 12).  


With regards to claims 12 and 22 of the instant application, claim 4 of US Pat No. 11006904.
wherein the at least one sensor is attached to the patient (claim 4).  


With regards to claims 13 and 23 of the instant application, claim 4 of US Pat No. 11006904.
further comprising: a plurality of displays for displaying patient biological data, each of the plurality of displays being arranged at a different location (claim 1).  

With regards to claims 14 and 24 of the instant application, claim 1 of US Pat No. 11006904.
wherein the controller is further configured to reset the historical patient status to a default value upon a user log in (claim 1, considered to reset at the start of the process).  


With regards to claims 15 and 25 of the instant application, claim 1 of US Pat No. 11006904.
wherein the default value corresponds to the current patient status at the time of the user log in (claim 1, considered to be the initial status indicated upon start of the process; claim 6).  


With regards to claims 16 and 26 of the instant application, claim 4 of US Pat No. 11006904.
 wherein the processor is further configured to receive non-continuous biological data (claim 4 recites “automatically and continuously acquire biological data”, however, it is understood that certain biological data are only required periodically).  

With regards to claims 17 and 27 of the instant application, claim 4 of US Pat No. 11006904.
wherein the current patient status indicates one of a plurality of alarm levels (claim 1).  


With regards to claims 18-28 of the instant application, claim 6 of US Pat No. 11006904.
wherein the historical patient status indicates one of a plurality of alarm levels (claim 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792